MEMORANDUM **
Federal prisoner Jose Trinidad Perez-Aguilar appeals pro se the denial of his 28 U.S.C. § 2255 motion to vacate, set aside, or correct his sentence for conspiracy to distribute methamphetamine. We affirm the district court’s denial of Perez-Aguilar’s § 2255 motion as untimely because Perez-Aguilar filed his motion more than one year after his conviction became final, and he failed to demonstrate that his motion qualifies for an exception to the one-year filing limitation. See 28 U.S.C. § 2255(3); United States v. Cruz, 423 F.3d 1119, 1119-20 (9th Cir.2005) (per curiam) (holding that the Supreme Court’s decision in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005), does not apply retroactively to cases on collateral review).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.